DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 08/04/2022 has been entered. Claims 1-30 are pending in the application. 	
Response to Arguments
Applicant’s arguments with respect to amendments to independent claim(s) 1,13,19 and 25 are moot based on the new grounds of rejection as necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Bai (US 20180156624 A1) in view of Wisniowski (US 20180307238 A1). 

 Regarding claim 1, Bai discloses [Note: what Bai fails to specifically disclose is strike-through]
A method, performed by a device (Paragraph 0015, “FIG. 2 is a schematic of a vehicle communication network according to aspects of the embodiments.”), comprising: 
obtaining, from an external source (Paragraph 0036, “As shown in FIG. 1, vehicle 104 may be equipped with a vehicle to vehicle (V2V) transceiver 106 that can exchange messages and information with other users equipped with DSRC compatible transceivers. For example, the V2V transceiver 106 can communicate with remote vehicle 110 via a V2V (vehicle to vehicle) transceiver 108”, where the “external source” is remote vehicle 110), calibration data that includes a first set of measurements (Paragraph 0038, “For example, vehicle 104 V2V transceiver 106 and remote vehicle 110 V2V transceiver 108 may be configured to exchange vehicle information that can include, but is not limited to, the type of user or vehicle, navigation data, road hazard data, collision warning data, course heading data, course history data, projected course data, kinematic data, current position data, range or distance data, speed and acceleration data, location data, vehicle sensory data, vehicle subsystem data, and/or any other vehicle information.”) and corresponding timestamps related to a position of one or more objects in a reference frame associated with the external source (Paragraph 0059, “Data for a potential collision event can be classified as location based, time based, scenario based, hazard or risk based, or another classification or a combination of classifications. Event data from various sources within and external to vehicle 104 can be saved in a data logger in a vehicle collision event database 422.”, where the data being “time-based” indicates data corresponding to timestamps and the “time-based” data is saved in the data logger); 
identifying a second set of measurements (Paragraph 0038, “For example, vehicle 104 V2V transceiver 106 and remote vehicle 110 V2V transceiver 108 may be configured to exchange vehicle information that can include, but is not limited to, the type of user or vehicle, navigation data, road hazard data, collision warning data, course heading data, course history data, projected course data, kinematic data, current position data, range or distance data, speed and acceleration data, location data, vehicle sensory data, vehicle subsystem data, and/or any other vehicle information.”) and corresponding timestamps (Paragraph 0059, “Data for a potential collision event can be classified as location based, time based, scenario based, hazard or risk based, or another classification or a combination of classifications. Event data from various sources within and external to vehicle 104 can be saved in a data logger in a vehicle collision event database 422.”, where the data being “time-based” indicates data corresponding to timestamps and the “time-based” data is saved in the data logger) related to the position of the one or more objects within a field of view of one or more onboard sensors associated with a vehicle (Paragraph 0085, “CWS 400 can collect collision event data at or near intersection 102 from multiple sources in vehicle 104, for example V2X signals from other vehicles and users, vehicle event sensor system 434, navigation system 508, and user input on input device 424. CWS 400 activation enables collection of new event data while vehicle 104 approaches and passes through intersection 102.”, where collision event data is data associated with the detection of objects in same field of view (see paragraph 0058)) 



updating the calibration table (FIG. 8, step 818, “Add new event data to matching prior event data” is tantamount to updating the calibration table (i.e. data logger) as all event data is stored in the data logger) to include information (Paragraph 0076, “The captured images and related data may be saved to data logger system 502 for image recognition and movement characteristics processing by computer system 404.”) based at least in part on a comparison of one or more of the first set of measurements and one or more of the second set of measurements (Paragraph 0058, “An event pattern comparison calculator can perform statistical and predictive calculations to determine if, based on two or more users' current position data, course heading data, course history data, projected course data, kinematic data, range or distance data, speed and acceleration data, and/or location data, there is a potential risk of collision events in the real-time traffic scenario.”, where the two or more users are users of vehicle 104 and 110 as the system is V2X) that are determined to be most time-aligned based at least in part on the corresponding timestamps (Paragraph 0059, “Data for a potential collision event can be classified as location based, time based, scenario based, hazard or risk based, or another classification or a combination of classifications. Event data from various sources within and external to vehicle 104 can be saved in a data logger in a vehicle collision event database 422.”); and 


Wisniowski discloses, 
determining a third set of measurements (Paragraph 0024, “expected positions”; Paragraph 0024, “The calibrated transformation parameters for converting between the vehicle reference frame and the image coordinate frame may be utilized to map the fixed positions of the reference object(s) to expected positions in the image coordinate frame.”) related to the position of the one or more objects within the field of view of the one or more onboard sensors using a calibration table (Paragraph 0061, “, an expected field of view for the camera 402, 502 (alternatively, an expected camera viewing region) relative to the vehicle may be determined in the reference coordinate frame for the vehicle pose, which, in exemplary embodiments, is the same reference coordinate frame used for the surveyed or mapped environmental data stored in a map database 32, 508.”, where the map database 32 is the “calibration table”); 
estimating an error associated with the calibration table based at least in part on the second set of measurements and the third set of measurements (Paragraph 0067, “In exemplary embodiments, the difference between the observed position of an object within the captured image and its expected position is normalized to account for the distance of the object from the camera. For example, as the distance of an object from the camera increases, the number of pixels between the expected position and observed position of an object will decrease as a function of the distance rather than the accuracy of the calibration.”, where the second set of measurements is the “observed position” and the third set of measurements is the “expected position” derived from the map database and the error is the “difference” in pixel between the expected and observed position); 
determining that the estimated error associated with the calibration table satisfies a threshold value (Paragraph 0057, “The processing module 500 calculates or otherwise determines a calibration validity metric based on the difference between the observed positions of the identified objects in the camera coordinate frame and the expected positions of the reference objects in the camera coordinate frame and validates the existing calibration of the camera based on the metric.”, where the “calibration validity metric” is a threshold value);
information related to a six degrees of freedom (6DOF) position for the one or more onboard sensors (Paragraph 0050, “In this regard, each of the ranging devices 404 may include or incorporate one or more lasers, scanning components, optical arrangements, photodetectors, and other components suitably configured to horizontally and rotatably scan the environment in the vicinity of the vehicle 400 with a particular angular frequency or rotational velocity. For example, in one embodiment, each lidar device 404 is configured to horizontally rotate and scan 360° at a frequency of 10 Hertz (Hz).”, where “horizontally and rotatably scan the environment” in a 360° scan is tantamount to obtaining information “related to a six degrees of freedom (6DOF) position for the one or more onboard sensors”). 
converting sensor-derived location information from a source reference frame  to a reference frame associated with the vehicle using the updated calibration table (Paragraph 0054, “In exemplary embodiments, the processing module 500 calibrates the relationship between the coordinate frame of the camera 502 (or camera reference frame) and one or more different coordinate frames, such as a coordinate frame referenced to the vehicle pose (e.g., the vehicle reference frame) or a coordinate frame associated with a lidar or other ranging device onboard the vehicle. The processing module 500 stores or otherwise maintains the calibration data characterizing the relationship in the data storage element 504. In this regard, the calibration data may include values for variables of a function for spatially translating from the camera reference frame to another reference frame, or vice versa. Thereafter, when correlating subsequent image data with lidar point cloud data or other environmental data, the processing module 500 may utilize the calibration data to assign attributes to the image data, or vice versa.”, where “The processing module 500 stores or otherwise maintains the calibration data characterizing the relationship in the data storage element 504” is tantamount to the “updated calibration table”).
It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Bai with Wisniowski to incorporate the features of: 
determining a third set of measurements related to the position of the one or more objects within the field of view of the one or more onboard sensors using a calibration table; 
estimating an error associated with the calibration table based at least in part on the second set of measurements and the third set of measurements; 
determining that the estimated error associated with the calibration table satisfies a threshold value; and 
information related to a six degrees of freedom (6DOF) position for the one or more onboard sensors. 
converting sensor-derived location information from a source reference frame to a reference frame associated with the vehicle using the updated calibration table.
Both Bai and Wisniowski are considered analogous art as they both disclose vehicle to vehicle communication networks which store sensor data and communicate such data to other entities in the network to help in the determination of expected data based on previously obtained sensor data.  Bai is similar to the instant application as it discloses some of the features of claim 1 and additionally discloses in paragraph 0075, “In some embodiments, camera 522 may rotate vertically and horizontally to provide a wide degree of coverage area.” Therefore, Bai is disclosing that the camera sensor (i.e. the one or more onboard sensors which stores the event data) may be able to rotate in a way to provide a wide degree of coverage area. This indicates that the camera is able to potentially provide sensor information related to all six degrees of freedom. However, since Bai does not disclose this feature explicitly, Wisniowski has been shown to explicitly disclose this feature. It is known in the art that sensors are able to rotate in ways to provide 6DOF coverage for an area. It would be beneficial for sensors to scan areas to provide 6DOF as better coverage by the sensors allows for the obtaining of more environmental data leading to better control by the autonomous vehicle. 
Wisniowski is very similar to the instant application as it discloses the calibration of sensors based on data obtained from ranging sensors. Bai fails to specifically disclose the determination of an error between the observed and expected position of objects by the sensors according to the same field of view and Bai also fails to disclose the testing of the error against a threshold value. Wisniowski discloses this feature in the citations shown above. Wisniowski disclose the feature of determining “expected positions” (i.e. third measurements) based on the mapped data in the map database 32. It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to incorporate the features disclosed by Wisniowski into the invention of Bai to determine an expected position of an object based on prior stored event data (i.e. data stored in the map database 32) and to determine an error value based on the expected position and the observed position by the ranging sensors and to test this error against a threshold value. The incorporate of such features would allow for the calibration of the sensors based on whether the excepted and observed positions of the objects meet a threshold value and would lead to a more efficient system. 
Wisniowski also discloses the feature of converting the sensor-derived information from a source reference frame (camera-frame) to the reference frame associated with the vehicle (vehicle pose frame). The conversion of the sensor-derived information from the source reference from to a frame associated with the vehicle pose would allow for the information of information from various sources into one frame of reference which would allow for more accurate mapping of the environment surrounding the vehicle.  

Regarding claim 2, Bai further discloses
The method of claim 1, further comprising: 
requesting the calibration data (Paragraph 0139, “The downloaded collision event data may be provided by service provider 212 or another service provider. In some embodiments, the download may occur upon the request from vehicle 104. In other embodiments, the download may occur upon request of the service provider 212. In still other embodiments, vehicle 104 may be programmed to request, or service provider 212 may be programmed to initiate, an automatic download on a predetermined basis.”) from the external source (i.e. “may be provided by service provider 212 or another service provider”) over a cellular vehicle- to-everything (CV2X) interface (Paragraph 0043, “Some of the embodiments are intended to include each V2X transceiver configured to communicate with wireless communication network 204 through cellular network antenna 142, or I2V (infrastructure-to-vehicle) network connection.”) based at least in part on a confidence level associated with the one or more onboard sensors associated with the vehicle failing to satisfy a threshold value (Paragraph 0087, “In an embodiment, an event pattern comparison calculator (comparison calculator) 420 may be utilized by computer system 404 to compare new event data with prior event data in collision event database 422 and prior event patterns. If the comparison calculator 420 determines the new event data meets a comparison threshold to a prior event pattern, the new event data is determined to be updated data for the prior event, and the new event data can be combined with data for a prior event pattern.”).

Regarding claim 3, Bai further discloses
The method of claim 2, wherein the external source is a neighboring vehicle (Paragraph 0036, “As shown in FIG. 1, vehicle 104 may be equipped with a vehicle to vehicle (V2V) transceiver 106 that can exchange messages and information with other users equipped with DSRC compatible transceivers. For example, the V2V transceiver 106 can communicate with remote vehicle 110 via a V2V (vehicle to vehicle) transceiver 108”), and wherein the calibration data is requested (where the data is requested from the Service Provider 212 as shown in FIG. 15 and the service provider receives information from neighboring vehicle as well, therefore, data is requested from the neighboring vehicle) from the neighboring vehicle further based at least in part on one or more of a location of the neighboring vehicle (Paragraph 0060, “In addition to processing data provided by the various sensors, the computer system 404 may rely on environmental data that was obtained at a previous point in time and previous location either by vehicle 104, remote vehicle 110 or other vehicles in vehicle communication network 200, and is expected to persist regardless of the vehicle's presence in the environment.”), a direction in which the neighboring vehicle is moving, a speed at which the neighboring vehicle is moving, a sensor configuration associated with the neighboring vehicle, or a CV2X message received from the neighboring vehicle indicating availability of the calibration data.

Regarding claim 4, the combination of Bai and Wisniowski discloses [What Bai fails to specifically disclose is strike-through]
The method of claim 1, 



Wisniowski discloses,  
wherein estimating the error associated with the calibration table (Paragraph 0067, “In exemplary embodiments, the difference between the observed position of an object within the captured image and its expected position is normalized to account for the distance of the object from the camera. For example, as the distance of an object from the camera increases, the number of pixels between the expected position and observed position of an object will decrease as a function of the distance rather than the accuracy of the calibration.”, where the second set of measurements is the “observed position” and the third set of measurements is the “expected position” derived from the map database and the error is the “difference” in pixel between the expected and observed position) comprises: 
projecting, within the field of view of the one or more onboard sensors (Fig. 8), an expected set of pixels corresponding to an expected position of the one or more objects based at least in part on the calibration data and existing information in the calibration table (Paragraph 0070, “As described above, based on the current vehicle pose and the camera pose with respect to the vehicle, the control module 34, 500 calculates an expected field of view of the camera and identifies a plurality of reference objects (traffic signals) having fixed positions within the expected field of view using a map database. Using the calibrated transformation parameter values associated with the camera, the reference positions of the traffic signals are transformed to corresponding pixel locations or coordinates within the image coordinate frame, and corresponding regions 702, 704, 706 encompassing those expected positions within the image 700 may be calculated or otherwise determined.” Paragraph 0071, “In the embodiment of FIG. 8, the observed positions of the traffic signals 812, 814 reside within the expected observation regions 802, 804 calculated based on the mapping data for those traffic signals and the existing calibrated transformation parameter values associated with the camera.”); and 
estimating an error (Paragraph 0067, “In exemplary embodiments, the difference between the observed position of an object within the captured image and its expected position is normalized to account for the distance of the object from the camera. For example, as the distance of an object from the camera increases, the number of pixels between the expected position and observed position of an object will decrease as a function of the distance rather than the accuracy of the calibration.”, where the “difference” is the error) in the 6DOF position for the one or more onboard sensors (Paragraph 0050, “In this regard, each of the ranging devices 404 may include or incorporate one or more lasers, scanning components, optical arrangements, photodetectors, and other components suitably configured to horizontally and rotatably scan the environment in the vicinity of the vehicle 400 with a particular angular frequency or rotational velocity. For example, in one embodiment, each lidar device 404 is configured to horizontally rotate and scan 360° at a frequency of 10 Hertz (Hz).”) based at least in part on a difference between the expected set of pixels and an actual set of pixels corresponding to an actual position of the one or more objects within the field of view of the one or more onboard sensors (Paragraph 0067, “In exemplary embodiments, the difference between the observed position of an object within the captured image and its expected position is normalized to account for the distance of the object from the camera. For example, as the distance of an object from the camera increases, the number of pixels between the expected position and observed position of an object will decrease as a function of the distance rather than the accuracy of the calibration.”), wherein the calibration table is updated based at least in part on the estimated error in the 6DOF position (Paragraph 0070, “As described above, based on the current vehicle pose and the camera pose with respect to the vehicle, the control module 34, 500 calculates an expected field of view of the camera and identifies a plurality of reference objects (traffic signals) having fixed positions within the expected field of view using a map database. Using the calibrated transformation parameter values associated with the camera, the reference positions of the traffic signals are transformed to corresponding pixel locations or coordinates within the image coordinate frame, and corresponding regions 702, 704, 706 encompassing those expected positions within the image 700 may be calculated or otherwise determined”, where all updated map data is stored in database 32).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Bai with Wisniowski to incorporate the feature of:
 wherein estimating the error associated with the calibration table comprises: 
projecting, within the field of view of the one or more onboard sensors, an expected set of pixels corresponding to an expected position of the one or more objects based at least in part on the calibration data and existing information in the calibration table; and 
estimating an error in the 6DOF position for the one or more onboard sensors  based at least in part on a difference between the expected set of pixels and an actual set of pixels corresponding to an actual position of the one or more objects within the field of view of the one or more onboard sensors, wherein the calibration table is updated based at least in part on the estimated error in the 6DOF position.
 Both Bai and Wisniowski are considered analogous art as they both disclose vehicle to vehicle communication networks which store sensor data and communicate such data to other entities in the network to help in the determination of expected data based on previously obtained sensor data.  Bai is especially similar to the instant application as it discloses most of the features of claim 1 and additionally discloses in paragraph 0075, “In some embodiments, camera 522 may rotate vertically and horizontally to provide a wide degree of coverage area.” Therefore, Bai is disclosing that the camera sensor (i.e. the one or more onboard sensors which stores the event data) may be able to rotate in a way to provide a wide degree of coverage area. This indicates that the camera is able to potentially provide sensor information related to all six degrees of freedom. However, since Bai does not disclose this feature explicitly, Wisniowski has been shown to explicitly disclose this feature. It is known in the art that sensors are able to rotate in ways to provide 6DOF coverage for an area. It would be beneficial for sensors to scan areas to provide 6DOF as better coverage by the sensors allows for the obtaining of more environmental data leading to better control by the autonomous vehicle. 
Wisniowski is also very similar to the instant application as it discloses the calibration of sensors based on data obtained from ranging sensors. Bai fails to specifically disclose the determination of an error in pixel values between the observed and expected position of objects by the sensors according to the same field of view and Bai also fails to disclose the testing of the error against a threshold value. Wisniowski discloses this feature in the citations shown above. It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to incorporate the features disclosed by Wisniowski into the invention of Bai to determine an expected pixel position of an object based on prior stored event data (i.e. data stored in a “calibration data”) and to determine an error value based on the expected pixel position and the observed pixel position by the ranging sensors and to test this error against a threshold value. The incorporate of such features would allow efficient calibration of the ranging sensors. 

Regarding claim 5, Bai further discloses [Note: what Bai fails to specifically disclose is strike-through]
The method of claim 4, further comprising: 
generating a user notification (FIG. 8, step 824, “warn vehicle of predicted potential collision event”) indicating a mismatch between the information related to the (Paragraph 0098, “Further, if the comparison calculator 420 determines, in step 814 to determine if new event data matches a prior event data pattern, that new event data matches and/or correlates to a prior and/or historical event data pattern, then the method optionally proceeds in step 820 to determine if new event data meets a condition and/or characteristic of the prior and/or historical event data.”)  based at least in part on the estimated error satisfying a threshold value (Paragraph 0098, “In step 820, the new event data should meet a threshold condition and/or characteristic of event data to qualify as a potential collision risk and/or road hazard.”), wherein the calibration table (i.e. data logger) is updated further based at least in part on a user input responsive to the user notification (Paragraph 0085, “CWS 400 can collect collision event data at or near intersection 102 from multiple sources in vehicle 104, for example V2X signals from other vehicles and users, vehicle event sensor system 434, navigation system 508, and user input on input device 424.”; Paragraph 0092, “In FIG. 7, the method to inform a vehicle may include step 702 where a user, driver or passenger of vehicle 104 can activate a vehicle collision warning mode for the CWS 400.”).

Wisniowski discloses,  
6DOF position for the one or more onboard sensors (Paragraph 0050, “In this regard, each of the ranging devices 404 may include or incorporate one or more lasers, scanning components, optical arrangements, photodetectors, and other components suitably configured to horizontally and rotatably scan the environment in the vicinity of the vehicle 400 with a particular angular frequency or rotational velocity. For example, in one embodiment, each lidar device 404 is configured to horizontally rotate and scan 360° at a frequency of 10 Hertz (Hz).”, where “horizontally and rotatably scan the environment” in a 360° scan is tantamount to obtaining information “related to a six degrees of freedom (6DOF) position for the one or more onboard sensors”).
Both Bai and Wisniowski are considered analogous art as they both disclose vehicle to vehicle communication networks which store sensor data and communicate such data to other entities in the network to help in the determination of expected data based on previously obtained sensor data.  Bai is especially similar to the instant application as it discloses most of the features of claim 1 and additionally discloses in paragraph 0075, “In some embodiments, camera 522 may rotate vertically and horizontally to provide a wide degree of coverage area.” Therefore, Bai is disclosing that the camera sensor (i.e. the one or more onboard sensors which stores the event data) may be able to rotate in a way to provide a wide degree of coverage area. This indicates that the camera is able to potentially provide sensor information related to all six degrees of freedom. However, since Bai does not disclose this feature explicitly, Wisniowski has been shown to explicitly disclose this feature. It is known in the art that sensors are able to rotate in ways to provide 6DOF coverage for an area. It would be beneficial for sensors to scan areas to provide 6DOF as better coverage by the sensors allows for the obtaining of more environmental data leading to better control by the autonomous vehicle. 

Regarding claim 6, Bai further discloses
The method of claim 1, wherein the one or more objects correspond to one or more visually observable elements in an environment around the vehicle (Paragraph 0073, “Sensor system 516 devices can be advantageous by collecting data for identification and tracking the movement of entities such as motorcycle and vehicular traffic, bicycle traffic, pedestrian traffic, objects fallen in a roadway, such as rocks or trees, wildlife, domestic animals, or any other condition, entity, or vehicle that could provide useful data for processing as collision event data.”).

Regarding claim 7, Bai further discloses
The method of claim 1, wherein the sensor-derived location information is obtained from the one or more onboard sensors (i.e. data provided by sensors onboard vehicle 104, Paragraph 0060, “In addition to processing data provided by the various sensors, the computer system 404 may rely on environmental data that was obtained at a previous point in time and previous location either by vehicle 104, remote vehicle 110 or other vehicles in vehicle communication network 200”), and wherein the source reference frame is associated with the one or more onboard sensors (Paragraph 0057, “As further indicated above, the vehicle 104 may also include the vehicle event sensor system 434 for collecting event data. Event data can include detecting the location, orientation, heading, etc., of entities external to the vehicle 104, such as other vehicles, bicycles, and motorcycles, pedestrians, obstacles in the roadway, traffic signals, signs, wildlife, trees, or any entity that can provide information to collision warning system 400.”).

Regarding claim 8, Bai further discloses
The method of claim 1, wherein the sensor-derived location information is obtained from an infrastructure sensor (Paragraph 0033, “Vehicles, users, and infrastructure equipped with DSRC systems may communicate with each other, with remote DSRC compatible transceivers over a network, or with road side equipment (such as transport related infrastructure).”), and wherein the source reference frame is associated with the infrastructure sensor (Paragraph 0036, “RSEs (i.e. Road Side Equipment) 112 and 116 are each equipped with V2I transceivers 114 and 118, respectively, which can be used to transmit information from any type of traffic infrastructure, such as traffic signals, or traffic sensors for speed or road conditions, etc.”).

Regarding claim 9, Bai further discloses
The method of claim 8, further comprising: 
receiving, from a roadside unit (Fig. 1 “road side equipment (RSE) 112”, paragraph 0034, “Various users, VRUs, and vehicle communication network components can be disposed at or proximate the disclosed intersection 102, including a vehicle 104, a remote vehicle 110, road side equipment (RSE) 112”), a wireless service advertisement indicating availability of a distributed sensor sharing service (Paragraph 0032, “wireless access in vehicular environments (WAVE), cellular networks, Wi-Fi networks, and/or any other network protocol that can provide the desired functionalities.” and Paragraph 0036, “RSEs 112 and 116 are each equipped with V2I transceivers 114 and 118, respectively, which can be used to transmit information from any type of traffic infrastructure, such as traffic signals, or traffic sensors for speed or road conditions, etc.”; where “WAVE” utilizes wireless service advertisements); and 
obtaining the sensor-derived location information (Paragraph 0036, “RSEs 112 and 116 are each equipped with V2I transceivers 114 and 118, respectively, which can be used to transmit information from any type of traffic infrastructure, such as traffic signals, or traffic sensors for speed or road conditions, etc.”) from the infrastructure sensor based at least in part on the wireless service advertisement (Paragraph 0036, “RSEs 112 and 116 are each equipped with V2I transceivers 114 and 118, respectively, which can be used to transmit information from any type of traffic infrastructure, such as traffic signals, or traffic sensors for speed or road conditions, etc.”; where “WAVE” in paragraph 32 utilizes wireless service advertisements).

Regarding claim 10, Bai further discloses
The method of claim 9, wherein the wireless service advertisement (Paragraph 0032, “Dedicated Short Range Communications (DSRC) networks (including but not limited to those types of networks currently used by some transport and traffic systems, such as for automatic toll collection), wireless access in vehicular environments (WAVE), cellular networks, Wi-Fi networks, and/or any other network protocol that can provide the desired functionalities.”; where, “WAVE” implements a wireless service advertisement) includes information identifying one or more of a cellular vehicle-to-everything (CV2X) channel (Paragraph 0034-0035, “In addition, FIG. 1 shows a cellular network antenna 142 for use with the vehicle communication network… The vehicle 104 can transmit, receive and/or exchange communications including data, images, messages, and other information with other vehicles and VRUs using the DSRC network, which can be implemented with DSRC compatible transceivers, such as V2X compatible transceivers. “V2X” is used in the present disclosure to cover “vehicle-to-everything” communications, and variations of V2X designations may depend on the intended user that is transmitting V2X signals.”) or an Internet Protocol address for obtaining the sensor-derived location information from the infrastructure sensor (Paragraph 0042, “In FIG. 2, V2V transmitter 106 can be used by the CWS 202 to receive and transmit information to and from the service provider 212 and other information providers through wireless communication network 204 and broadband network 210, such as the Internet.”).

Regarding claim 11, Bai further discloses
The method of claim 9, wherein the sensor-derived location information is obtained from the infrastructure sensor based at least in part on providing, to the roadside unit (Paragraph 0036, “RSEs 112 and 116 are each equipped with V2I transceivers 114 and 118, respectively, which can be used to transmit information from any type of traffic infrastructure, such as traffic signals, or traffic sensors for speed or road conditions, etc.”), information to obtain authenticated access to the distributed sensor sharing service (Paragraph 0032, “For example, the implemented technologies can involve ad hoc networks, Dedicated Short Range Communications (DSRC) networks (including but not limited to those types of networks currently used by some transport and traffic systems, such as for automatic toll collection), wireless access in vehicular environments (WAVE), cellular networks, Wi-Fi networks, and/or any other network protocol that can provide the desired functionalities.”; where “WAVE” implements authenticated access for sensor sharing). 

Regarding claim 12, Bai further discloses
The method of claim 9, further comprising: 
requesting access to the distributed sensor sharing service (Paragraph 0139, “In some embodiments, the download may occur upon the request from vehicle 104. In other embodiments, the download may occur upon request of the service provider 212. In still other embodiments, vehicle 104 may be programmed to request, or service provider 212 may be programmed to initiate, an automatic download on a predetermined basis.”, where paragraph 0104 also details that “New event data may be uploaded to computer system 404 from any vehicle system including the vehicle subsystem sensor system 430, the vehicle communication system 432, the vehicle event sensor system 434, the vehicle navigation system 436, and/or manually from a driver and/or passenger of vehicle 104. In step 906, classifying new event data can include the comparison calculator 420 determining event patterns 904 using any of the comparison or statistical methods described above or another known, relevant or later developed method.”) based at least in part on detecting one or more of radar interference (i.e. based on “event patterns” disclosed in paragraph 0104 which include: Paragraph 0126, “The alert symbol 1308 and deer symbol 1306 indicate a probability of unknown entity 1302 crossing intersection 102 that can be a road hazard to vehicle 104. The determination is based on radar signals from radar system 520 combined with one or more patterns of wildlife crossing intersection 102 within the conditional time frame. By displaying alert symbol 1308 with deer symbol 1306, a driver of vehicle 104 can be alerted to a potential road hazard if unknown entity 1302 moves in a heading indicated by the predicted pattern of travel.”), a radio frequency shadow, or an optical shadow causing degraded performance for the one or more onboard sensors.

Regarding claim 13, the same analysis and cited section as corresponding method claim 1 is applied. Bai further discloses, 
A device (Fig. 2, vehicle 104), comprising: 
a memory (Paragraph 0048, “The vehicle 104 may have one or more computers, such as a collision warning computer system 404 (“computer system”) containing a processor 406, a memory 408 and other components typically present in general or special purpose computers.”); and 
one or more processors coupled to the memory (Paragraph 0048, “The memory 408 stores information accessible by processor 406 including instructions 410 and data 412 that may be executed or otherwise used by the processor 406. The control logic (in this example, software instructions or computer program code), when executed by processor 406, causes processor 406 to perform the functions of the embodiments as described herein.”), 

Regarding claim 14, the same analysis and cited section as corresponding method claim 2 is applied. 

Regarding claim 15, the same analysis and cited section as corresponding method claim 4 is applied.

Regarding claim 16, the same analysis and cited section as corresponding method claim 6 is applied.

Regarding claim 17, the same analysis and cited section as corresponding method claim 9 is applied.

Regarding claim 18, the same analysis and cited section as corresponding method claim 12 is applied.

Regarding claim 19, the same analysis and cited section as corresponding method claim 1 is applied. Bai further discloses, 
A non-transitory computer-readable medium (Paragraph 0048, “The vehicle 104 may have one or more computers, such as a collision warning computer system 404 (“computer system”) containing a processor 406, a memory 408 and other components typically present in general or special purpose computers.”) storing one or more instructions (Paragraph 0048, “The memory 408 stores information accessible by processor 406 including instructions 410 and data 412 that may be executed or otherwise used by the processor 406.”), the one or more instructions comprising: one or more instructions that, when executed by one or more processors of a device, cause the one or more processors to (Paragraph 0048, “The control logic (in this example, software instructions or computer program code), when executed by processor 406, causes processor 406 to perform the functions of the embodiments as described herein.”): 

Regarding claim 20, the same analysis and cited section as corresponding method claim 2 is applied. 

Regarding claim 21, the same analysis and cited section as corresponding method claim 4 is applied.

Regarding claim 22, the same analysis and cited section as corresponding method claim 6 is applied.

Regarding claim 23, the same analysis and cited section as corresponding method claim 9 is applied.

Regarding claim 24, the same analysis and cited section as corresponding method claim 12 is applied.

Regarding claim 25, the same analysis and cited section as claim 13 is applied. 

Regarding claim 26, the same analysis and cited section as claim 14 is applied.

Regarding claim 27, the same analysis and cited section as claim 15 is applied.

Regarding claim 28, the same analysis and cited section as claim 16 is applied.

Regarding claim 29, the same analysis and cited section as claim 17 is applied.

Regarding claim 30, the same analysis and cited section as claim 18 is applied.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NAZRA NUR WAHEED/
Examiner, Art Unit 3648  
                                                                                                                                                                                         /VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648